Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022, that includes a response to the Final Office Action mailed July 1, 2022, has been entered. Claims 1, 17, and 21-23 have been amended; and no claims have been canceled or newly added. Claims 3, 13, 14, and 17-27 have been withdrawn. Claims 1, 2, 4-12, 15, and 16 are under examination in the application. 
Claim Objections
Claims 4, 13, 15, 19, and 20 are objected to because each of these claims contains what appear to be extraneous dashes and other markups left over from a previously filed amendment and which were not properly cleared. Applicant is advised to carefully remove residual markup from all previously amended claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as now amended, stipulates in a wherein clause that “the composition does not include a semipermeable membrane to provide a controlled delivery of the active agent”, which renders the claim indefinite for the following reasons:
1. The claim, as presented, does not simply state that “the composition does not include a semipermeable membrane”. Rather, because of the appended phrase “to provide a controlled delivery of the active agent”, the newly added limitation appears to be narrower and more nuanced in scope. In other words, the claim does not seem to necessarily exclude a semipermeable membrane generally. Rather, the claim, as presented, appears to merely exclude the use of a semipermeable membrane for the purpose of “providing controlled delivery of the active agent”. There appears to be at least two possible ways to interpret the newly added limitation, as discussed below.
2. One way to interpret the new limitation is that a semipermeable membrane may be present, but that the membrane is not chiefly relied on for controlled delivery. It is clear from the specification that the system consisting of the multilayer core with the pull layer and push layer, and the permeable, elastic membrane itself provides for controlled release of the active agent. It is also clear that a membrane need only cover “at least a portion” of the multilayer core. Hence, a semipermeable membrane can be present, as long as it’s not exclusively or chiefly relied on for controlled release of the active agent. 
3. Another way to interpret the new limitation is that, since a “semipermeable membrane” is defined in the specification as being “substantially impermeable” to the active, the limitation “does not include a semipermeable membrane to provide a controlled delivery of the active agent” thus could be interpreted as limiting the degree of “substantially impermeable” to “completely impermeable“. In other words, the limitation “does not include a semipermeable membrane to provide a controlled delivery of the active agent” could be interpreted as “can or does include a semipermeable membrane if the membrane itself does not provide a controlled delivery of the active agent”. If the semipermeable membrane is completely impermeable to the active, there is no controlled delivery through the membrane, indeed there is no delivery at all through the membrane. In other words, the semipermeable membrane is permitted as long as it’s so impermeable to the active agent as to completely prevent the passage of the active across the membrane itself, thus forcing the delivery/passage through another route. 
***This issue can be overcome by deleting the phrase “to provide a controlled delivery of the active agent”. In the meantime, the claim is being interpreted broadly as encompassing both of the alternative interpretations just discussed within its purview. 
Claims 2, 4-12, 15, and 16 are indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103 (I-III)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Pub. No. 2003/0185888), in view of Sungthongjeen et al. (Eur J Pharm Biopharm. 2008; 69: 255-263).
I. Applicant Claims
Applicant’s elected subject matter is directed to a gastro-retentive composition comprising A) a core comprising i) a layer containing liothyronine, succinic acid, a gas-generating agent, and Hypromellose, and ii) a layer containing polyethylene oxide with molecular weight about 2,000,000 Da; and B) a membrane containing an orifice covering at least a portion of the core comprising i) a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and ii) triethyl citrate. 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wong et al. disclose an osmotic composition for sustained release comprising A) a core comprising i) a layer containing e.g. an active, succinic acid, sodium bicarbonate (i.e. a gas-generating agent), and hydroxypropylmethylcellulose (i.e. Hypromellose), and ii) a layer containing e.g. polyethylene oxide with molecular weight about 2,000,000 Da; and B) a bilayer membrane containing an orifice and comprising an inner osmosensitive membrane which comprises a hydrophobic polymer, preferably ethylcellulose, and a hydrophilic polymer; and an outer semi-permeable membrane; wherein the active can be e.g. liothyronine, and wherein the coating membrane is permeable to the passage of water but not the active, and also maintains its physical and chemical integrity in the intended environment of operation. 
Sungthongjeen et al. disclose a floating, gastro-retentive composition for sustained-release comprising A) a core containing an active, and B) a coating membrane comprising EUDRAGIT RL30D (i.e. a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2) and a plasticizer; wherein the composition rapidly achieves buoyancy (i.e. floats) via CO2 gas-generation from sodium bicarbonate and remains buoyant for more than 8 hours, and wherein EUDRAGIT RL30D is employed for its water permeability, high flexibility (i.e. elasticity), and ability to entrap generated CO2 without rupturing. 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Wong et al. do not explicitly disclose that the membrane contains specifically a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and a plasticizer. This deficiency is cured by the teachings of Sungthongjeen et al.
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Wong et al. and Sungthongjeen et al., outlined supra, to devise Applicant’s presently claimed composition. 
Wong et al. disclose an osmotic dosage form for sustained release comprising a core comprising e.g. liothyronine, succinic acid, and sodium bicarbonate (i.e. a CO2 gas-generating agent); and an osmosensitive coating layer containing an orifice and comprising e.g. a hydrophobic polymer, preferably ethylcellulose, and a hydrophilic polymer; wherein the coating membrane should be permeable to the passage of water but not the active, and also maintain its physical and chemical integrity (e.g. not rupture) in the intended environment of operation. Ethylcellulose is able to trap gas such as CO2 and thus can serve as a “gas-entrapped membrane” (see Sungthongjeen et al., cited secondary reference). One of ordinary skill in the art would know that liothyronine is primarily absorbed in the small intestine. Since Sungthongjeen et al. disclose that floating, gastro-retentive dosage forms float due to CO2 gas generation and entrapment, prolong gastric residence time to obtain sufficient bioavailability and thus facilitate delivery of drugs with an absorption in the small intestine, and advantageously have a coating membrane comprising EUDRAGIT RL30D, i.e. a hydrophilic copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and a plasticizer, which coating exhibits good water permeability, high flexibility (i.e. elasticity), and ability to entrap generated CO2 without rupturing, and thus ensures that the dosage form rapidly achieves buoyancy (i.e. floats) and remains buoyant for more than 8 hours; one of ordinary skill in the art would thus be motivated to include sodium bicarbonate in the Wong et al. core to ensure that the dosage form will indeed float due to CO2 gas generation and thus be gastro-retentive, and to employ specifically EUGRAGIT RL30D as the hydrophilic polymer with ethylcellulose in Wong’s osmosensitive coating membrane, with the reasonable expectation that the resulting osmotic, floating, gastro-retentive dosage form will successfully deliver liothyronine over a sustained release period of more than 8 hours without rupturing. 
EUGRAGIT RL 30D is not only a hydrophilic polymer, one of ordinary skill in the art would further recognize that its highly permeable and swellable, and thus would nicely fulfill the requirements for Wong’s hydrophilic polymer in the osmosensitive coating membrane. Moreover, EUDRAGIT RL 30D is a “gas-entrapped membrane” and would thus nicely complement ethylcellulose which is also a “gas-entrapped membrane”. However, EUDRAGIT RL 30D would impart the further advantage of volume expansion and buoyancy. Because one of ordinary skill in the art, in view of the cited prior art, would thus arrive at a composition that is the same as the claimed composition, the properties must be the same as well, including the claimed volume gain within 180 minutes or less.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Pub. No. 2003/0185888), in view of Sungthongjeen et al. (Eur J Pharm Biopharm. 2008; 69: 255-263), and Lui (U.S. Patent No. 5,009,895)
II. Applicant Claims
Applicant’s elected subject matter is directed to an osmotic, floating, gastro-retentive composition comprising A) a core comprising i) a layer containing liothyronine, succinic acid, a gas-generating agent, and Hypromellose, and ii) a layer containing polyethylene oxide with molecular weight about 2,000,000 Da; and B) a membrane containing an orifice covering at least a portion of the core comprising i) a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and ii) triethyl citrate; wherein the said Hypromellose is a mixture of a low-viscosity Hypromellose and a high-viscosity Hypromellose in a weight ratio of 60:40 to 99.9:0.1. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wong et al. disclose an osmotic composition for sustained release comprising A) a core comprising i) a layer containing e.g. an active, succinic acid, sodium bicarbonate (i.e. a gas-generating agent), and hydroxypropylmethylcellulose (i.e. Hypromellose), and ii) a layer containing e.g. polyethylene oxide with molecular weight about 2,000,000 Da; and B) a bilayer membrane containing an orifice and comprising an inner osmosensitive membrane which comprises a hydrophobic polymer, preferably ethylcellulose, and a hydrophilic polymer; and an outer semi-permeable membrane; wherein the active can be e.g. liothyronine, and wherein the coating membrane is permeable to the passage of water but not the active, and also maintains its physical and chemical integrity in the intended environment of operation. 
Sungthongjeen et al. disclose a floating, gastro-retentive composition for sustained-release comprising A) a core containing an active, and B) a coating membrane comprising EUDRAGIT RL30D (i.e. a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2) and a plasticizer; wherein the composition rapidly achieves buoyancy (i.e. floats) via CO2 gas-generation from sodium bicarbonate and remains buoyant for more than 8 hours, and wherein EUDRAGIT RL30D is employed for its water permeability, high flexibility (i.e. elasticity), and ability to entrap generated CO2 without rupturing.
Lui discloses a dosage form comprising an active in a carrier base, wherein the carrier base comprises a mixture of a low-viscosity hydroxypropylmethylcellulose (i.e. HPMC, i.e. Hypromellose) and a high-viscosity HPMC in a weight ratio of e.g. 3:1 to 9:1, which carrier base imparts a zero-order release rate, i.e. the drug release rate is time-independent and thus remains constant at a steady level resulting in a uniform delivery of the active over long periods of time. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Wong et al. do not explicitly disclose that the HPMC is a mixture of low-viscosity and high-viscosity HMPC, and that the membrane contains specifically a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and a plasticizer. This deficiency is cured by the teachings of Sungthongjeen et al. and Lui.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Wong et al. Sungthongjeen et al., and Lui, outlined supra, to devise Applicant’s presently claimed composition. 
Wong et al. disclose an osmotic dosage form for sustained release comprising a core comprising e.g. liothyronine, succinic acid, and sodium bicarbonate (i.e. a CO2 gas-generating agent); and an osmosensitive coating layer containing an orifice and comprising e.g. a hydrophobic polymer, preferably ethylcellulose, and a hydrophilic polymer; wherein the coating membrane should be permeable to the passage of water but not the active, and also maintain its physical and chemical integrity (e.g. not rupture) in the intended environment of operation. Ethylcellulose is able to trap gas such as CO2 and thus can serve as a “gas-entrapped membrane” (see Sungthongjeen et al., cited secondary reference). One of ordinary skill in the art would know that liothyronine is primarily absorbed in the small intestine. Since Sungthongjeen et al. disclose that floating, gastro-retentive dosage forms float due to CO2 gas generation and entrapment, prolong gastric residence time to obtain sufficient bioavailability and thus facilitate delivery of drugs with an absorption in the small intestine, and advantageously have a coating membrane comprising EUDRAGIT RL30D, i.e. a hydrophilic copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and a plasticizer, which coating exhibits good water permeability, high flexibility (i.e. elasticity), and ability to entrap generated CO2 without rupturing, and thus ensures that the dosage form rapidly achieves buoyancy (i.e. floats) and remains buoyant for more than 8 hours; and since Lui discloses a carrier base comprising a mixture of a low-viscosity hydroxypropylmethylcellulose (i.e. HPMC, i.e. Hypromellose) and a high-viscosity HPMC in a weight ratio of e.g. 3:1 to 9:1 imparts a zero-order release rate, i.e. thus making the drug release rate time-independent and constant at a steady level resulting in a uniform delivery of the active over long periods of time; one of ordinary skill in the art would thus be motivated to include sodium bicarbonate in the Wong et al. core to ensure that the dosage form will indeed float due to CO2 gas generation and thus be gastro-retentive, to employ a mixture of low-viscosity and high-viscosity HPMC in a weight ratio of 3:1 to 9:1 as the Hypromellose in the active layer, and to employ specifically EUGRAGIT RL30D as the hydrophilic polymer with ethylcellulose in Wong’s osmosensitive coating membrane, with the reasonable expectation that the resulting osmotic, floating, gastro-retentive dosage form will successfully deliver liothyronine at a constant rate over a sustained release period of more than 8 hours without rupturing.
EUGRAGIT RL 30D is not only a hydrophilic polymer, one of ordinary skill in the art would further recognize that its highly permeable and swellable, and thus would nicely fulfill the requirements for Wong’s hydrophilic polymer in the osmosensitive coating membrane. Moreover, EUDRAGIT RL 30D is a “gas-entrapped membrane” and would thus nicely complement ethylcellulose which is also a “gas-entrapped membrane”. However, EUDRAGIT RL 30D would impart the further advantage of volume expansion and buoyancy. Because one of ordinary skill in the art, in view of the cited prior art, would thus arrive at a composition that is the same as the claimed composition, the properties must be the same as well, including the claimed volume gain within 180 minutes or less.
III. Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Pub. No. 2003/0185888), in view of Sungthongjeen et al. (Eur J Pharm Biopharm. 2008; 69: 255-263), and Beasley et al. (U.S. Patent Application Pub. No. 2006/0246133).
III. Applicant Claims
Applicant’s elected subject matter is directed to an osmotic, floating, gastro-retentive composition comprising A) a core comprising i) a layer containing 1-200 µg liothyronine, succinic acid, a gas-generating agent, and Hypromellose, and ii) a layer containing polyethylene oxide with molecular weight about 2,000,000 Da; and B) a membrane containing an orifice covering at least a portion of the core comprising i) a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and ii) triethyl citrate; wherein the composition provides sustained release sufficient to maintain plasma concentration of 0.5-3 ng/ml for at least 4 hours. 
III. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wong et al. disclose an osmotic composition for sustained release comprising A) a core comprising i) a layer containing e.g. an active, succinic acid, sodium bicarbonate (i.e. a gas-generating agent), and hydroxypropylmethylcellulose (i.e. Hypromellose), and ii) a layer containing e.g. polyethylene oxide with molecular weight about 2,000,000 Da; and B) a bilayer membrane containing an orifice and comprising an inner osmosensitive membrane which comprises a hydrophobic polymer, preferably ethylcellulose, and a hydrophilic polymer; and an outer semi-permeable membrane; wherein the active can be e.g. liothyronine, and wherein the coating membrane is permeable to the passage of water but not the active, and also maintains its physical and chemical integrity in the intended environment of operation. 
Sungthongjeen et al. disclose a floating, gastro-retentive composition for sustained-release comprising A) a core containing an active, and B) a coating membrane comprising EUDRAGIT RL30D (i.e. a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2) and a plasticizer; wherein the composition rapidly achieves buoyancy (i.e. floats) via CO2 gas-generation from sodium bicarbonate and remains buoyant for more than 8 hours, and wherein EUDRAGIT RL30D is employed for its water permeability, high flexibility (i.e. elasticity), and ability to entrap generated CO2 without rupturing. 
Beasley et al. disclose that a sustained-release composition of liothyronine comprises e.g. preferably 0.1-50 µg liothyronine, and that in most subjects the optimal plasma level concentration of liothyronine is 80-180 ng/dL (i.e. 0.8-1.8 ng/ml). 
III. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Wong et al. do not explicitly disclose that the amount of liothyronine is 1-200 µg, and that the membrane contains specifically a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and a plasticizer. This deficiency is cured by the teachings of Sungthongjeen et al. and Beasley et al. 
III. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Wong et al. Sungthongjeen et al., and Beasley et al., outlined supra, to devise Applicant’s presently claimed composition. 
Wong et al. disclose an osmotic dosage form for sustained release comprising a core comprising e.g. liothyronine, succinic acid, and sodium bicarbonate (i.e. a CO2 gas-generating agent); and an osmosensitive coating layer containing an orifice and comprising e.g. a hydrophobic polymer, preferably ethylcellulose, and a hydrophilic polymer; wherein the coating membrane should be permeable to the passage of water but not the active, and also maintain its physical and chemical integrity (e.g. not rupture) in the intended environment of operation. Ethylcellulose is able to trap gas such as CO2 and thus can serve as a “gas-entrapped membrane” (see Sungthongjeen et al., cited secondary reference). One of ordinary skill in the art would know that liothyronine is primarily absorbed in the small intestine. Since Sungthongjeen et al. disclose that floating, gastro-retentive dosage forms float due to CO2 gas generation and entrapment, prolong gastric residence time to obtain sufficient bioavailability and thus facilitate delivery of drugs with an absorption in the small intestine, and advantageously have a coating membrane comprising EUDRAGIT RL30D, i.e. a hydrophilic copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride in a weight ratio of 1:2:0.2, and a plasticizer, which coating exhibits good water permeability, high flexibility (i.e. elasticity), and ability to entrap generated CO2 without rupturing, and thus ensures that the dosage form rapidly achieves buoyancy (i.e. floats) and remains buoyant for more than 8 hours; and since Beasley et al. disclose that a sustained-release composition of liothyronine comprises e.g. preferably 0.1-50 µg liothyronine, and that in most subjects the optimal plasma level concentration of liothyronine is 80-180 ng/dL (i.e. 0.8-1.8 ng/ml) for the treatment of hypothyroidism; one of ordinary skill in the art would thus be motivated to include motivated to include e.g. 0.1-50 µg liothyronine and sodium bicarbonate in the Wong et al. core to ensure that the dosage form will indeed float due to CO2 gas generation and thus be gastro-retentive, and to employ specifically EUGRAGIT RL30D as the hydrophilic polymer with ethylcellulose in Wong’s osmosensitive coating membrane, with the reasonable expectation that the resulting osmotic, floating, gastro-retentive dosage form will successfully successfully deliver a sufficient amount of liothyronine over a sustained release period of more than 8 hours without rupturing. Further, one of ordinary skill in the art would be motivated to formulate the dosage form so that the sustained-release of the liothyronine will ensure the optimal plasma level concentration of liothyronine, i.e. 0.8-1.8 ng/ml, is maintained over time for successful treatment of hypothyroidism.
EUGRAGIT RL 30D is not only a hydrophilic polymer, one of ordinary skill in the art would further recognize that its highly permeable and swellable, and thus would nicely fulfill the requirements for Wong’s hydrophilic polymer in the osmosensitive coating membrane. Moreover, EUDRAGIT RL 30D is a “gas-entrapped membrane” and would thus nicely complement ethylcellulose which is also a “gas-entrapped membrane”. However, EUDRAGIT RL 30D would impart the further advantage of volume expansion and buoyancy. Because one of ordinary skill in the art, in view of the cited prior art, would thus arrive at a composition that is the same as the claimed composition, the properties must be the same as well, including the claimed volume gain within 180 minutes or less.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that Wong in view of Sungthongjeen fails to teach or suggest a gastroretentive composition that does not include a semipermeable membrane to provide controlled delivery of the active agent. 
The Examiner, however, would like to point out the following:
1. As noted in the 35 USC 112(b) rejection, supra, Applicant’s claims, as now presented, do not simply state that “the composition does not include a semipermeable membrane”. Rather, because of the appended phrase “to provide a controlled delivery of the active agent”, the newly added limitation appears to be narrower and more nuanced in scope. In other words, the claim does not seem to necessarily exclude a semipermeable membrane generally. Rather, the claim, as presented, appears to merely exclude the use of a semipermeable membrane for the purpose of “providing controlled delivery of the active agent”. 
2. Neither the claim nor the specification appears to clearly define the metes and bounds of to provide controlled delivery of the active agent. As noted supra, one way to interpret the new limitation is that, since a “semipermeable membrane” is defined in the specification as being “substantially impermeable” to the active, the limitation “does not include a semipermeable membrane to provide a controlled delivery of the active agent” thus could be interpreted as limiting the degree of “substantially impermeable”. In other words, the limitation “does not include a semipermeable membrane to provide a controlled delivery of the active agent” could be interpreted as “can or does include a semipermeable membrane if the membrane itself does not provide a controlled delivery of the active agent”. If the semipermeable membrane is completely impermeable to the active, there is no controlled delivery through the membrane, indeed there is no delivery at all through the membrane. In other words, the semipermeable membrane is permitted as long as it’s so impermeable to the active agent as to completely prevent the passage of the active across the membrane itself, thus forcing the delivery/passage through another route.
3. Wong discloses a “semipermeable membrane” that, like Applicant’s “semipermeable membrane” is “substantially impermeable” to the active agent. However, Wong discloses that the “semipermeable membrane” prevents the escape of the active agent from the dosage form, except through the alternative delivery passageway provided, which is a separate structural feature of the dosage form. In other words, Wong discloses that their semipermeable membrane is so impermeable to the active, there is no controlled delivery through the membrane, indeed there appears to be merely negligible delivery or no delivery at all through the membrane. If Applicant’s claims merely stipulated “wherein the composition does not include a semipermeable membrane”, then it would be clear that no semipermeable membrane is present at all. However, as noted, supra, the limitation “does not include a semipermeable membrane to provide a controlled delivery of the active agent” is being interpreted as the semipermeable membrane is permitted as long as it’s so impermeable to the active agent as to completely prevent the passage of the active across the membrane itself, thus forcing the delivery/passage through another route. Therefore, the Wong “semipermeable membrane” is permitted.
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617